                          Case 2:20-cv-02331-JAD-NJK Document 27 Filed 06/02/21 Page 1 of 2


                     1    GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                     2    Nevada Bar No. 9563
                          WHITNEY J. SELERT, ESQ.
                     3    Nevada Bar No. 5492
                          CHARLES J. LEE, ESQ.
                     4    Nevada Bar No. 13523
                          3145 St. Rose Parkway, Suite 230
                     5    Henderson, Nevada 89052
                          Tel: (702) 850-0202
                     6    Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                     7    Email: wselert@garggolden.com
                          Email: clee@garggolden.com
                     8
                          Counsel for Defendant
                     9

                   10                                   UNITED STATES DISTRICT COURT

                   11                                    DISTRICT COURT OF NEVADA

                   12

                   13     BRIDGET WARD,                                         CASE NO.: 2:20-cv-02331-JAD-NJK

                   14                           Plaintiff,
                                                                                STIPULATION AND [PROPOSED]
                   15     vs.                                                   ORDER REGARDING ANSWER TO
                                                                                CURRENT COMPLAINT AND
                   16     CITY OF HENDERSON, NEVADA; and                        RESPONSE TO ANTICIPATED FIRST
                          DOES 1 through X                                      AMENDED COMPLAINT
                   17
                                                Defendant.                      [FIRST REQUEST]
                   18

                   19            Plaintiff Bridget Ward and Defendant City of Henderson, Nevada, by and through their

                   20     respective counsel of record, do hereby stipulate and agree as follows:

                   21            1.      On May 21, 2021, the Court entered an order (ECF No. 25) granting in part and

                   22     denying in part Defendant’s Motion to Dismiss (ECF No. 8) and allowing Plaintiff until June 11,

                   23     2021 leave to file an amended complaint on those claims dismissed without prejudice.

                   24            2.      On May 26, 2021, the parties attended a continued Early Neutral Evaluation

                   25     Session but did not resolve this case (ECF No. 26).

                   26            3.      Counsel have conferred, and Plaintiff does intend to file an amended complaint by

                   27     the June 11, 2021 deadline.

                   28            4.      In light of the impending amended complaint filing, and to avoid unnecessary
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
       Suite 230                                                        1 of 2
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:20-cv-02331-JAD-NJK Document 27 Filed 06/02/21 Page 2 of 2


                     1    expenditure of fees and time, the parties agree that Defendant, with the Court’s approval, may

                     2    forego filing an answer to the remaining claims in the current complaint (ECF No. 1), which

                     3    answer would be due on June 4, 2021 per Fed. R. Civ. Pro. 12(a)(4)(A).

                     4            5.     Instead, Defendant will file only a response to the impending amended complaint

                     5    within the timelines set forth in the Rules.

                     6            6.     This is the first request to modify these deadlines.

                     7            7.     This stipulation is not made for the purposes of delay but is intended to be made

                     8    with good cause to avoid unnecessary and duplicative work causing extra fees to be incurred by

                     9    the parties.

                   10     Dated this 2nd day of June 2021.                   Dated this 2nd day of June, 2021.

                   11     FOX ROTHSCHILD LLP                                 GARG GOLDEN LAW FIRM

                   12
                          By: /s/ Colleen E. McCarty_______                  By: /s/ Anthony B. Golden_____
                   13     COLLEEN E. MCCARTY, ESQ.                           ANTHONY B. GOLDEN, ESQ.
                          Nevada Bar No. 13186                               Nevada Bar No. 9563
                   14     1980 Festival Plaza Drive, Suite 700               3145 Saint Rose Parkway, Suite #230
                          Las Vegas, Nevada 89123                            Henderson, Nevada 89052
                   15     (702) 362-6666                                     (702) 850-0202
                          Counsel for Plaintiff Bridget Ward                 Counsel to Defendant City of Henderson,
                   16                                                        Nevada

                   17
                                                                    IT IS SO ORDERED.
                   18

                   19

                   20
                                                                    ___________________________________________
                   21                                               UNITED STATES MAGISTRATE JUDGE

                   22                                                       June 3, 2021
                                                                    DATED:____________________________________
                   23

                   24

                   25

                   26

                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
       Suite 230                                                         2 of 2
Henderson, Nevada 89052
    (702) 850-0202
